Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 3-14, 16-30 are pending.

Applicants’ amendment of 2/8/21  after  non-final office action of is considered. The amended claims 18 and new claims 23-26 and 30 comprise non elected subject matters ( elected subject matters   belong to  DNA construct comprising SEQ ID NO: 42, 48) will not be examined. Therefore  belong to withdrawn claims.     Claims 18-20, 23-26, 30 are withdrawn. Claims 1, 3-17,  and new claims 21-22,27-29 will be examined.
Claims 1, 3-17, 21-22, 27-29 are for examination. 

Applicants’ argument submitted on 2/8/2021 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.



Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  1, 3-17, 21-22, 27-29 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
indefinite for the following reason:
Claim 1 recite “the microorganism.”  the microorganism lack antecedent basis as microorganism is not recited   prior in the claim.

Claim 21-22, 29   recite various accession numbers.  The claims are unclear because accession Numbers  are indefinite because  they can be deleted or modified. The Accession number must be  replaced with SEQ ID Nos, if they are disclosed in the specification or they must be removed. Correction required.
Claims 14 and  27  are identical and duplicate claims. Therefore claim 27 must be canceled.  

Claim 28   indefinite for reciting  “DNA construct of claim 13 which is the plasmid pPTK052 of the nucleotide sequence of SEQ ID NO:  or a nucleotide sequence having at least 95% sequence identity thereto, or the plasmid pPTK053 of the nucleotide sequence of SEQ ID NO:  or a nucleotide sequence having at least 95% sequence identity thereto.”  1st of all claim it is unclear what it means by  “the plasmid pPTK052 of the nucleotide sequence of SEQ ID NO:  “ it the plasmid comprise the nucleotide sequence of SEQ ID NO: or a nucleotide sequence having at least 95% sequence identity thereto or the construct comprise  a nucleotide sequence having at least 95% sequence identity thereto . correction required. 


Claim Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:

Written Description
Claims  1-10, 13-14, 16-17, 27 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims  1-10, 13-14, 16-17, 27 are directed  to  in part to A methylotrophic microorganism comprising three methane monooxygenase hydroxylase (MMOH) protein subunits of a methanotrophic bacterium: MMOH alpha, MMOH beta and MMOH gamma and methane monooxygenase reductase (MMOR) of a methanotrophic bacterium, wherein the methane monooxygenase (MMO) is a soluble MMO.  Therefore the methylotrophic microorganism in the claims comprising methane monooxygenase hydroxylase (MMOH) protein subunits of  any methanotrophic bacterium: MMOH alpha, MMOH beta and MMOH gamma having any structure  and methane monooxygenase reductase (MMOR) of a methanotrophic bacterium of any structure and having the specific activity of  converting methane to methanol.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the 

In the instant case, there is no structure associated with function with regard to the members of the genus of methylotrophic microorganism in the claims comprising methane monooxygenase hydroxylase (MMOH) protein subunits of a any methanotrophic bacterium: MMOH alpha, MMOH beta and MMOH gamma having any structure  and methane monooxygenase reductase (MMOR) of a methanotrophic bacterium of any structure and having the specific activity of  converting methane to methanol.
  
No information, beyond the  engineered methylotrophic microorganism such as  pichia  expressing MMOH alpha. MMOH beta and MMOH gamma subunits  of construct SEQ ID NO: 42 or SEO ID NO: 43 and  MMOR of SEQ ID NO: 47 or 48,.
	The genus of  engineered methylotrophic microorganism expressing  any MMOH alpha. MMOH beta and MMOH gamma subunits  and any  MMOR in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of   gene is adequately described by the disclosure of the structure of an engineered methylotrophic microorganism such as  pichia  expressing MMOH alpha. MMOH beta and MMOH gamma subunits  of construct SEQ ID NO: 42 or SEO ID NO: 43 and  MMOR of SEQ ID NO: 47 or 48, since one could use structural homology to isolate those gene recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:   as  engineered pichia  expressing MMOH alpha. MMOH beta and MMOH gamma subunits  “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Argument

Applicants argument is considered. But found unpersuasive.
 Applicants  state:
The review article (Hanson & Hanson (1996) “Methanotropic Bacteria” Microbiol. Reviews 60:439-471, submitted herewith as Exhibit A, indicates that soluble MMO is not produced by all methanotrophic bacteria (page 445, second column):

The ability to form sMMO and positive sMMO gene probe hybridizations

with DNAs extracted from cells has been observed only in some type II methanotrophs, the

type X methanotroph Methylococcus capsulatus, and one type I methanotroph. (citations

omitted)

This review also states beginning on page 443, second column:

Two forms of MMOs have been found in methanotrophic bacteria. One form, a soluble MMO (sMMO), utilizes NADH + H+ as an electron donor and remains soluble after centrifugation of cell extracts at 150,000 X g for 75 min. The sMMO has been purified from a number of type II and X methanotrophs, including Methylococcus 

This confirms that the protein structure and activity of soluble MMOs is known in the art to be conserved among the methanotrophs that have soluble MMO.

Again in this review beginning on page 444 second column:

The genes encoding the subunits have been cloned and sequenced from two bacteria:

Methylosinus trichosporium OB3b and Methylococcus capsulatus (Bath). The sequences are highly conserved among methanotrophs, as shown by DNA-DNA hybridization reactions between cloned genes encoding the hydroxylase subunits of sMMO and DNA isolated from different species. These genes are useful as probes to detect the presence of methanotrophs that contain genes encoding sMMO and to determine if these genes are expressed in different environments. [Citations omitted]

This confirms that the structural conservation of soluble MMOs extends to the genes encoding the subunits of soluble MMO.

A more recent journal article McDonald et al. (2006) “Diversity of soluble methane monooxygenase-containing methanotrophs isolated from polluted environments” FEMS Microbiol. Letters 255:225-232 provided as Exhibit B states in the Abstract:

Diversity of sMMO-containing methanotrophs detected in this and previous studies was rather narrow, both genetically and physiologically, suggesting possible constraints on genetic diversity of sMMO due to essential conservation of enzyme function.

The reference in the introduction on page 225 also confirms that by 2006 only a subset of methanotrophs are found to have soluble MMOs:

pMMO [particulate MMO] is present in all tested methanotrophs with the exception of Methylocella sp. So far, sMMO has been identified in six genera: Methylococcus,

Methylosinus, Methylocystis, Methylomonas, Methylomicrobium, and Methylocella.

[citations omitted]

A very recent review article Baneijee et al. (2019) “Soluble Methane Monooxygenase” Annual Reviews of



MMOs of methanotrophs (middle of page 411):

The studies of sMMO catalysis have been principally focused on enzymes from two bacterial sources, Methylosinustrichosporium OB3b (Mt OB3b) and Methylococcuscapsulatus Bath {Me Bath).These bacteria represent two major genera that differ in internal membrane structure and pathway for carbon assimilation, but their sMMOs have proven to be remarkably similar. These studies have shown that sMMO is a multiprotein complex comprising a 245-kDa (a(3y)2 hydroxylase protein, MMOH; al6-kDa regulatory protein, MMOB; and a 40-kDa electron transfer reductase, MMOR. Multiple crystal structures of MMOH in both the oxidized and reduced states, together with NMRstatus. The sMMOs of these bacteria are very similar. They do not contain heme cofactors or any other cofactors encountered previously in oxygenase chemistry and all sMMOs are believed to contain three components. The hydroxylase component is 245 kDa in size, contains structures of MMOB and the isolated Flavin adenine dinucleotide (FAD) and iron sulfur domains of MMOR, have provided a clear picture of the individual protein components as shown in Figure la-c. The active site is located in MMOH and contains a nonheme diiron cluster coordinated by two histidine (His) and four glutamate (Glu) residues from four 01-helices organized in a four-helix bundle motif (Figure Id), (citations omitted, Figures are available in Exhibit C)

This review notes that even among methanotrophs that differ significantly in organism structure and metabolism that their soluble MMOs are remarkably similar. This is consistent with Exhibit B which postulates that “genetic diversity of sMMO” is due “to essential conservation of enzyme function.”

Finally, this reference states in the first paragraph on page 411 that “the favorable characteristics” of soluble MMOs “have allowed our research group and others to formulate one of the most complete descriptions of O2 activation available for any oxidase or oxygenase.”

 Applicants above argument is considered but found unpersuasive.
 Claims are directed to the expression of  any MMOH alpha, MMOH beta and MMOH gamma  subunit of any soluble MMO of any structure from any source and methane monooxygenase reductase (MMOR) of any structure from any source and methane monooxygenase reductase (MMOR). In order to   express  a DNA construct to  yeast cell of  extranal DNA construct  on of skill in the art need the  knowledge of the said 
Hanson & Hanson (1996) “Methanotropic Bacteria” Microbiol. Reviews 60:439-471, submitted herewith as Exhibit A, indicates that soluble MMO is not produced by all methanotrophic bacteria (page 445, second column):

The ability to form sMMO and positive sMMO gene probe hybridizations

with DNAs extracted from cells has been observed only in some type II methanotrophs, the type X methanotroph Methylococcus capsulatus, and one other type I methanotroph. (citations). Therefore Hanson & Hanson (1996) need the MMOs of defined structure from defined source. Applicants claims directed to MMOH alpha, MMOH beta and MMOH gamma  subunit of any soluble MMO of any structure from any source and methane monooxygenase reductase (MMOR) of any structure from any source.

The other two recited arts of  Mcdonald and Banerjee though found in some case  structural similarity to of soluble MMO, but they recites various sources  can give rise soluble MMO and silent of the structural  knowledge of specified MMO from  said  specified source, therefore these prior arts  does not  disclose structure-function relationship each and evry  soluble. The instant claims  directed to any MMOH alpha, MMOH beta and MMOH gamma  subunit of any soluble MMO of any structure from any source and methane monooxygenase reductase (MMOR) of any structure from any -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity.

Conclusion
Claims are 1, 3-17, 21-22, 27-29 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.